Hon. Ceo. H. Sheppard
Comptroller of Public Acoounta
Austin, Texas                 Opinion Ro. Q-529.
Dear Sir:                          Rer   The authority   of the
                                         Tax Assessor-Collector
                                         of Mitchell County to
                                         issue   a full   tax   re-
                                         ceipt upon payment of
                                         the countP1s share of
                                         the proceeds of the
                                         sale of land deeded to
                                         a school district   in
                                         ggnnt    of delinquent

           You request the opinion of this office    upon the
qUestiOn  presented by Mr. Bruce Hart, Assessor-Collector
of Mitchell County, in his letter addressed to you under
date of February 23, 1948. We quote Mr. Rart's letter      in
part as follows:
              "The person that owned the property
       down on the river bank let the taxes on
      ,the property go delinquent for several
       years and the amounts were as stated in
       the previous letter,   City $200, School
       $75.00 and County $75.00, so in order to
       not be sued he deeded then property to the
       Colorado City Ind. School Mst.,    in other
       words gave the School the property,   in
       turn the School sold the property to a
       Mexican for $40.00 as the property has very
       little   value.

             "The Sohool Tax Collector wants to ap-
       ply the $40.00 reoeived from the Mexican on
       the taxes (to the) three tax agencies  in our
       city.
               "Can I issue a tax receipt    id in full
       after    reaeiiring my part of the $Y0.00."
Bon. Qeo. H. Sheppard ,- Page 2       (Q-529)


              The tax collector    has no authority to accept
 and receipt for any amount leas than the full amount of
 State and County taxes due by a delinquent taxpayer for
 a particular    year on sny particular      tract.   Since the
 delinquent county taxes alone amount to $75.00 it is
    uite obvious that if the County received all of the
‘9 40.00,  the tax collector    still   could not issue e re-
 ceipt for all the delinquent taxes due the county and
 State,    The maximumauthority       the trx collector    has to
  receive less than the full ampunt of delinquent taxes
 due by taxpayers is the amount that may be due for any
  one yea,r upon any one tract * In other words, he may re-
 ceive the delinquent State and County taxes due by a
  taxpayer for a psrtioular     year on a particular      lot or
  tract without requiring     the taxpayer to pay the delin-
 quent taxes for other years.         The rule stated above has
 been the uniform ruling of this ,office,         and we enolose
 herewith copies of Opinions O-4545 and Q-441 ao holding.
            It ,follows from what we have said above that
the lot is still’;.bUrdened    Vith the delinquent State and
County taxes ‘and the lien securing the same, and that
the owner who deeded the property to the Colorado Inde-
pendent School Dlstriot      Is still personally  liable   there-
forb    This is because the lien and such liability       cannot
beextk~uibhed’by       a private sale to the distriot     or any
of the other taxing units 0 ‘Only by payment or judicial
foreolosure    of the tax lien of the respective     taxing
units and, sale thereunder in a delinquent tax suit as
provided in Artlole     7345b, QC.‘S+, can the lien be ex-
tinguished e


            The tax collector   has no authority to
      accept “psrtial   payment” of :texes in amounts
      less than the amount of State and County tax-
      es whiah were delinquent for any one year on
      any one tract.    Opinions 04545 and Q-441,
           Delinquent State and County taxes and the
      lien securing the same cannot be extingulshed
      by private sale by the deltnquent taxpayer   to
      the taxing unit, but only by payment or judi-
Hon. beq.,H.   Sheppa"   - rage 3 ,(Q-529)           1



      air1 foreclosure and sale    under the term8
      of Artiple 73&b, Q.C.S.
                         Yours   very   truly

                     A!Pl'oMIIRI@~LOFTIIXAS



                                         Assistant

'L?L/I,h
 2 encls.